Citation Nr: 1741723	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to an initial rating higher than 10 percent for right hip degenerative joint disease.

5.  Entitlement to an initial rating higher than 10 percent for left hip degenerative joint disease.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran and his mother testified at a Travel Board hearing in December 2011 before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  In a March 2016 letter, the Veteran was notified of his options and given 30 days to respond or the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond.  Therefore, the Board will consider his case on the evidence of record.

In November 2012, the Board remanded this case for further development.

In a May 2015 decision, the Board denied the Veteran's claims of service connection for a bilateral shoulder disability, a neck disability, a coccyx disability, and a bilateral hand disability and remanded the issue of service connection for bilateral hip disability.

Service connection for a bilateral hip disability was subsequently granted in an October 2015 rating decision.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  The Veteran has since filed a claim for an increased rating for his bilateral hip disabilities in February 2016.  An increased was granted in a March 2016 rating decision.  In November 2016, the Veteran filed a notice of disagreement with the rating assigned.  To date, no statement of the case has been issued.

The Board adjudicated this appeal in a May 2015 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2016 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2015 decision, and remanded the issues of service connection for a bilateral shoulder disability and a neck disability to the Board for action consistent with the terms of the JMR.  Notably, this JMR found that the existing medical opinions were inadequate.

In July 2016, the Board remanded this case for further development.

The issues of increased initial ratings for right and left hip degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neck disability, present during the pendency of the claim, did not manifest during service or within one year of separation from active service and is not etiologically related to his active service or to a service connected disability.

2.  The Veteran's right shoulder disability, present during the pendency of the claim, did not manifest during service or within one year of separation from active service and is not etiologically related to his active service or to a service connected disability.

3.  The Veteran's left shoulder disability, present during the pendency of the claim, did not manifest during service or within one year of separation from active service and is not etiologically related to his active service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neck disability have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for right shoulder disability have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for left shoulder disability have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  


III.  Service Connection - Neck

In this case, the record does not show cervical arthritis from within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

During the pendency of this claim, the Veteran's neck complaints have been diagnosed as cervical spine strain, degenerative disc disease/degenerative joint disease of the cervical spine, and chronic cervicalgia with radiculopathy.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records note that he had a motor vehicle accident on November 1983 after his separation exam, but prior to his separation from service.  Records related to this accident do not specifically note a neck injury, but he was place in a cervical collar immediately afterwards.  The Veteran has described the accident as sending him head over heel and hitting his head.  He reports that he injured his neck in this accident.  Thus, the in-service injury requirement is satisfied.

The remaining question is whether the Veteran's current neck condition is related to his active duty military service.  To this end, the Veteran has submitted a July 2017 private opinion, which found it was at least as likely as not that the November 1983 motor vehicle accident caused trauma to his cervical spine which began progressive and premature cervical degenerative disease that has now become chronic.  This was based on the Veteran's reports of intermittent cervical pain that increased in frequency and severity as the years passed and the orthopedic principle that trauma to a cervical disc can accelerate the otherwise natural degenerative process, of the discs between the cervical vertebrae.  This private opinion noted that the Veteran was placed in a cervical collar at the scene of the accident, which was consistent with the presumption of, or high-risk for, cervical injury.  He also noted that the Veteran never returned to active duty after the accident

In August 2016, the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed neck disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran's neck condition was less likely as not related to his in-service motor vehicle accident.  This examiner noted that there was no mention of neck symptoms or diagnosis in the treatment records following the motor vehicle accident and no complaints of neck symptoms for several years afterwards.  Instead, VA treatment records noted the Veteran's complaint of joint pain involving several other joints.

In a November 2016 addendum opinion, another examiner acknowledged that the treatment records for the Veteran's three post-service motor vehicle accidents likewise did not include neck injury.  This examiner noted that two days after the accident the Veteran was diagnosed with a throat contusion, but there was no substantial follow up data regarding this.  Nevertheless, this examiner agreed that it was less likely as not that the Veteran's current neck condition was attributable to his in-service accident of 1983, noting that the left shoulder and the right throat contusion were soft tissue injuries that would have resolved rather quickly and the Veteran's current neck condition was due to normal aging of the cervical spine.  This examiner acknowledged the lay evidence noting the Veteran's chronic diffuse pain, but noted that it lacked the specificity necessary to establish service connection.  This examiner reviewed the objective evidence of record and the lay evidence submitted and documented the Veteran's current complaints, then offered an opinion as to the nature of the claimed neck disability, accompanied by a rationale.  Therefore, this addendum opinion is adequate for VA purposes.

Of these opinions, the Board finds the November 2016 addendum opinion to be the most probative.  The July 2017 opinion relies on an inference that the Veteran suffered additional cervical spine injury beyond that which was documented at the time of the accident and its treatment.  As that physician noted, placement in a cervical collar is consistent with treatment for patients at high-risk for cervical injury.  Once the Veteran was admitted for treatment, no further mention of a cervical condition was made.  By contrast, treatment records from the Veteran's October 2005 motor vehicle accident do note complaints of neck pain.  Likewise, although the Veteran's reports of ongoing neck pain need not be documented in the contemporaneous medical records, the absence of any such complaints during his ongoing treatment for widespread joint pain in other joints is inconsistent behavior for someone with ongoing neck pain.  The Veteran has not offered any explanation for why he did not also report his neck symptoms while seeking treatment for low back and other joint pain.  As the July 2017 private opinion relies on these assumptions, it is less probative than the November 2016 opinion.

To the extent that the Veteran believes his neck condition is causally related to his military service the Board notes that the Veteran is competent to provide lay etiology in the case of an immediately observable cause and effect relationship, such as neck pain following a motor vehicle accident.  The additional evidence of record, however, does not support this.  At his May 2008 VA examination, the Veteran reported cervical spine pain off and on usually brought by strenuous activities like working under cars or lifting, which suggests a relationship between the Veteran's neck pain and these strenuous post-service activities.  Again, the absence of neck complaints during the Veteran's ongoing treatment for widespread joint pain in other joints is inconsistent with his later reports of ongoing neck pain.  Furthermore, the Veteran's original contention in December 2007 that his neck condition was caused by his service connected back disability is inconsistent with his contentions that his symptoms date back to his military service.  These records contradict the existence of the type of immediately observable cause and effect relationship between the Veteran's current neck condition and his in-service motor vehicle accident.  Thus, his lay opinion in this regard is not credible.

With regard to the Veteran's original claim of entitlement to service connection for a neck condition secondary to his service connected back disability, no positive medical nexus opinion has been submitted.  Instead, the medical evidence of record, most recently to include the August 2016 VA examination, found that it was less likely as not that the Veteran's neck condition was caused or aggravated beyond normal progression as a result of his service connected back disability, finding that a back condition did not cause or aggravate a neck condition.

To the extent that the Veteran has argued that his neck condition is causally related to his service connected back disability, the Board find that this is a complex medical question as it requires the ability to differentiate symptoms attributable to aging from those attributable to the interplay of spinal segments.  The record does not suggest that the Veteran has the requisite knowledge or training to provide such and opinion. Therefore, his lay opinion in this regard is not competent.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a neck condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Service Connection - Shoulders

In this case, the record does not include any x-ray evidence of arthritis of either shoulder from within one year of the Veteran's separation from service.  A July 2000 radiology report several years after the Veteran's separation notes mild to moderate degenerative changes in the shoulders, knees, wrists, and right hip, but not shoulder diagnosis was made.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

During the pendency of this claim, the Veteran's shoulder complaints have been diagnosed as myofascial pain, shoulder strain, and degenerative joint disease.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records note that he had a motor vehicle accident on November 1983 after his separation exam, but prior to his separation from service.  Records related to this accident note minor deltoid pain and left scapula pain.  He reports that he injured his neck in this accident.  Thus, the in-service injury requirement is satisfied.

The remaining question is whether the Veteran's current right and/or left shoulder condition is related to his active duty military service.  To this end, the record does not contain a positive medical nexus opinion with regard to the Veteran's right shoulder condition.

The Veteran has submitted a July 2017 private opinion, which found it was at least as likely as not that the November 1983 in-service motor vehicle accident caused the Veteran's left shoulder degenerative disease and resulting left shoulder chronic pain.  This examiner noted that the Veteran's complaints of left scapular pain and the noted contusions show that he injured his left shoulder in the accident and the Veteran has reported ongoing shoulder pain since his separation from service.

In August 2016, the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed shoulder disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran's bilateral shoulder condition was less likely as not related to his in-service motor vehicle accident, noting noted that there was no mention of shoulder symptoms or diagnosis in the treatment records following the motor vehicle accident, distinguishing the left scapula from the left shoulder, and no complaints of shoulder symptoms for several years afterwards.  Instead, VA treatment records noted the Veteran's complaint of joint pain involving several other joints.

In a November 2016 addendum opinion, another examiner agreed that it was less likely than not that the Veteran's current right or left shoulder condition was attributable to his in-service accident of 1983.  This examiner noted that the left scapular pain and left shoulder contusion were by description a soft tissue injury with no evidence of bony fracture or injury at all.  This examiner noted that a July 2000 VA treatment record includes a bone scan done in order to rule out aseptic necrosis of the hip, which also incidentally found increased uptake in the shoulders, knees and wrists and right hip all consistent with degenerative changes.  He noted that these incidental findings do not necessarily mean that these joints were symptomatic at all.  Again, this examiner acknowledged the lay evidence noting the Veteran's chronic diffuse pain, but noted that it lacked the specificity necessary to establish service connection.  This examiner reviewed the evidence of record and the lay evidence submitted and documented the Veteran's current complaints, then offered an opinion as to the nature of the claimed shoulder disabilities, accompanied by a rationale.  Therefore, this addendum opinion is adequate for VA purposes.

To the extent that the Veteran believes his right and/or left shoulder condition is causally related to his military service the Board notes that the Veteran is competent to provide lay etiology in the case of an immediately observable cause and effect relationship, such as shoulder pain following a motor vehicle accident.  In this case however, the Veteran's reports are not credible as he made no mention of shoulder pain for several years after service despite extensive treatment for widespread joint pain in his other joints and even after the first x-ray finding of degenerative changes in the shoulder.  Although the Veteran's reports of ongoing neck pain need not be document in the contemporaneous medical records, the absence of any such complaints during his ongoing treatment for widespread joint pain in other joints is inconsistent behavior for someone with ongoing shoulder pain.  At his December 2011 hearing, the Veteran stated that he was first treated for his shoulder symptoms in 1987.  No record of that treatment has been associated with the claims file.  Instead, the first documented complaint of shoulder pain is August 2004 VA treatment records, which show the Veteran's report of progressive right shoulder pain for one year without a history of trauma, but did report feeling a pop after which the pain became worse.  He denied overuse except for occasional boxing.  This was thought to be most likely subacromial bursitis.  Finally, the Veteran's original contention in December 2007 that his bilateral shoulder condition was caused by his service connected back disability argues against later reports that his symptoms date back to his military service.  Thus, the Board does not find the Veteran's lay etiological evidence to be credible.

Again, the Board finds the November 2016 addendum opinion to be the most probative.  Again, the July 2017 opinion relies on an inference that the Veteran suffered an additional left shoulder injury that was not documented at the time of the accident.  Additionally, in the August 2004 VA treatment record he specifically noted a post-service onset of right shoulder pain decades after his separation from service.  Thus, the Veteran VA treatment records in the interim between his separation from service and his current claim are inconsistent with his report or ongoing shoulder pain since his separation from service.  As the July 2017 private opinion relies on the assumption that an additional, undocumented left shoulder injury occurred in conjunction with the November 1983 motor vehicle accident and on the credibility of the Veteran's lay assertions of chronic left shoulder pain since service, it is less probative than the November 2016 opinion.

With regard to the Veteran's original claim of entitlement to service connection for a shoulder condition secondary to his service connected back disability, no positive medical nexus opinion has been submitted.  Instead, the medical evidence of record, most recently to include the August 2016 VA examination, found that it was less likely as not that the Veteran's bilateral shoulder condition was caused or aggravated beyond normal progression as a result of his service connected back disability, finding that a back condition did not cause or aggravate a shoulder condition.

To the extent that the Veteran has argued that his right and/or left shoulder condition is causally related to his service connected back disability, the Board find that this is a complex medical question as it requires the ability to differentiate symptoms attributable to aging from those attributable to the mechanical interplay between the spine and shoulders.  The record does not suggest that the Veteran has the requisite knowledge or training to provide such and opinion. Therefore, his lay opinion in this regard is not competent.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right and/or left shoulder condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

As noted in the introduction, the Veteran has submitted a notice of disagreement with the initial ratings assigned for right and left hip degenerative joint disease in the recent October 2015 rating decision.  As such, VA must issue a statement or the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the claims of entitlement to increased initial ratings for right and left hip degenerative joint disease.  Only if a timely substantive appeal is filed should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


